Title: Advertisement of the General Magazine, 13 November 1740
From: Franklin, Benjamin
To: 


The American Weekly Mercury, November 6, 1740, printed a long, ambitious “Plan of an Intended Magazine,” to be called The American Magazine, or A Monthly View of The Political State of the British Colonies. John Webbe, who was to be the editor, probably composed it, though it was signed by Andrew Bradford. Each issue would contain four sheets, or equivalent, of the size the Mercury was printed on; the price was 12s. a year Pennsylvania currency; and the first number would appear in March, if enough subscriptions were received. A week later Franklin announced his plan to publish The General Magazine, and Historical Chronicle, for all the British Plantations in America. It would be the same size as the American Magazine, but cost only 9d. a copy; and the first issue would appear in January. There was, however, much more to the rivalry than this indicates, as is shown by Franklin’s advertisement and the replies it called forth.
  
In January next will be published, (To be continued Monthly) The General Magazine, and Historicle Chronical, For all the British Plantations in America: Containing,
  I. Extracts from the Votes, and Debates of the Parliament of Great Britain.
II. The Proclamations and Speeches of Governors; Addresses, Votes, Resolutions, &c. of Assemblies, in each Colony.
III. Accounts of, and Extracts from, all new Books, Pamphlets, &c. published in the Plantations.
IV. Essays, controversial, humorous, philosophical, religious, moral or political.
V. Select Pieces of Poetry.
VI. A concise CHRONICLE of the most remarkable Transactions, as well in Europe as America.
VII. Births, Marriages, Deaths, and Promotions, of eminent Persons in the several Colonies.
VIII. Course of Exchange between the several Colonies, and London; Prices of Goods, &c.
  This Magazine, in Imitation of those in England, was long since projected; a Correspondence is settled with Intelligent Men in most of the Colonies, and small Types are procured, for carrying it on in the best Manner. It would not, indeed, have been published quite so soon, were it not that a Person, to whom the Scheme was communicated in Confidence, has thought fit to advertise it in the last Mercury, without our Participation; and, probably, with a View, by Starting before us, to discourage us from prosecuting our first Design, and reap the Advantage of it wholly to himself. We shall endeavour, however, by executing our Plan with Care, Diligence and Impartiality, and by Printing the Work neatly and correctly, to deserve a Share of the Publick Favour: But we desire no Subscriptions. We shall publish the Books at our own Expence, and risque the Sale of them; which Method, we suppose, will be most agreeable to our Readers, as they will then be at Liberty to buy only what they like; and we shall be under a constant Necessity of endeavouring to make every particular Pamphlet worth their Money. Each Magazine shall contain four Sheets, of common sized Paper, in a small Character: Price Six Pence Sterling, or Nine Pence Pennsylvania Money; with considerable Allowance to Chapmen who take Quantities. To be printed and Sold by B. Franklin in Philadelphia.
